DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COAXIAL CONNECTOR MANNUFACTURED WITH MINIMUM PROTECTIVE METAL COATING TREATMENT.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 2, 6, 8 and 10 recites a central shaft, change from “central shaft” change to --central axis--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baumler (United States Patent 9,190,786) in view of Lin (JP 2001-093629).
With respect to Claim 1:
Baumler discloses a coaxial connector (FIG. 3; 47, 53), having a central shaft (FIG. 4, see notation) and comprising: 
a metal casing (FIG. 3; 48, 54), comprising a housing (FIG. 3, 54) surrounding the central shaft (FIG. 4, see notation) to define an accommodation space (FIG. 3, see notation), and a plurality of contact arms (FIG. 4, see notation) connected to the housing (FIG. 3, 54), the housing (54) having a front housing surface (FIG. 4, see notation) and a rear housing surface (FIG. 4, see notation), and the plurality of contact arms (FIG. 4, see notation) being connected to the front housing surface (FIG. 4, see notation) and surrounding the central shaft (FIG. 4, see notation) in a manner spaced apart (FIG. 4, see notation) from each other; 
an insulation body (FIG. 3; 57, 62), disposed in the accommodation space (FIG. 3, see notation) and surrounding the central shaft (FIG. 4, see notation) to define a positioning hole (FIG. 4, see notation), the insulation body (57, 62) comprising a front 
a central terminal (FIG. 3; 56, 63), passing through the positioning hole (FIG. 4, see notation) and comprising a first contact end portion (FIG. 4, see notation) adjacent to the plurality of contact arms (FIG. 4, see notation) and a second contact end portion (FIG. 4, see notation) located at the insertion slot (FIG. 4, see notation).
[AltContent: arrow][AltContent: textbox (Accommodation space)][AltContent: arrow][AltContent: textbox (Central shaft)][AltContent: connector]
    PNG
    media_image1.png
    467
    763
    media_image1.png
    Greyscale

[AltContent: textbox (Front housing surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front end surface)][AltContent: arrow][AltContent: textbox (bent portion)][AltContent: textbox (Central shaft)][AltContent: arrow][AltContent: arrow][AltContent: textbox (extension portion)][AltContent: connector][AltContent: arrow][AltContent: textbox (2nd contact end portion)][AltContent: textbox (1st contact end portion)][AltContent: arrow][AltContent: textbox (rear end surface)][AltContent: arrow][AltContent: textbox (Accommodation space)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Positioning hole)][AltContent: arrow][AltContent: textbox (Contact arms)][AltContent: arrow][AltContent: textbox (Insertion slot)][AltContent: arrow][AltContent: textbox (Spaced apart)]
    PNG
    media_image2.png
    349
    444
    media_image2.png
    Greyscale

Baumler does not expressly disclose the rear housing surface having a non-antioxidation-treated surface portion and a wall covering portion extending radially from a position near the rear end surface to cover the non-antioxidation-treated surface portion.
However, Lin teaches the rear housing surface (FIG. 11, 156) having a non-antioxidation-treated surface portion ([0019] lines 1-8 and [0025] lines 9-17) and a wall covering portion (FIG. 10, 133 see notation) extending radially from a position near the rear end surface (FIG. 10, see notation) to cover the non-antioxidation-treated surface portion (156) (FIG. 10, see notation).
[AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow][AltContent: textbox (Rear end surface)][AltContent: arrow][AltContent: textbox (non-antioxidation-treated portion)][AltContent: textbox (wall covering portion)][AltContent: arrow]
    PNG
    media_image3.png
    575
    616
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumler with the teachings of Lin and provide the rear housing surface having a non-antioxidation-treated surface portion and a wall covering portion extending radially from a position near the rear end surface to cover the non-antioxidation-treated surface portion so as to provide a manufacturing plating process that allows for batch plating of large quantities of housing units attached to carrier strips thereby expediting the plating process and reducing the task of separating batches of individual shields after plating.

With respect to Claim 2:
Baumler in view of Lin discloses the coaxial connector, wherein the non-antioxidation-treated surface portion is formed by removing a strip ([0019], lines 1-8) ( FIG. 4, 54).
With respect to Claim 3:
Baumler in view of Lin discloses the coaxial connector, wherein the housing (Lin, FIG. 10, 124) further comprises a notch (Lin, FIG. 10 , see notation); 
the non-antioxidation-treated surface portion (Lin, FIG. 10, 156, see notation) is located in the notch (Lin, FIG. 10 , see notation); 
the wall covering portion (Lin, FIG. 10 , see notation) extends into the notch and covers the non-antioxidation-treated surface portion (Lin, FIG. 10 , see notation).
With respect to Claim 8:
Baumler in view of Lin discloses the coaxial connector, wherein the wall covering portion (Lin, FIG. 10, see notation) is flush with the rear end surface (Lin, FIG. 10 , see notation).
With respect to Claim 9:
Baumler in view of Lin discloses the coaxial connector, wherein each of the contact arms (Baumler, FIG. 4, see notation) has an extension portion (Baumler, FIG. 4, see notation) extending forward from the front housing surface (Baumler, FIG. 4, see notation) and a bent portion (Baumler, FIG. 4, see notation) extending forward from the extension portion (Baumler, FIG. 4, see notation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baumler (United States Patent 9,190,786) in view of Lin (JP 2001-093629) and further in view of Inoue (United States Patent 10,008,800).
With respect to Claim 10:
Baumler in view of Lin discloses the coaxial connector.
Baumler in view of Lin discloses wherein the metal casing is made from copper or a copper alloy.
However, Inoue teaches the metal casing is made from copper or a copper alloy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumler in view of Lin with the teachings of Inoue and provide the metal casing is made from copper or a copper alloy so as to provide a terminal capable of ensuring an excellent connection having metal material with3 relatively higher Young's modulus than Young's modulus of the material contained in the main body member, accordingly, it has more excellent electrical property than that of the connecting member while allowing excellent connection between the connecting member and the counterpart terminal. (Inoue, Column 5, Lines 32- 43)

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
wherein the contour of the wall covering portion matches the contour of the notch, as recited in claim 4 in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the housing further comprises a connecting arm portion extending backward with a tapered width located at the notch; the non- antioxidation-treated surface portion is a free end surface of the connecting arm portion; the wall covering portion forms a receiving cavity for the connecting arm portion to enter, causing the non-antioxidation-treated surface portion to be located in the receiving cavity, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.